-— Order granting peremptory mandamus order reversed and motion denied, *716without costs, as a matter of law and not in the exercise of discretion. We are of opinion that the words “ offices to be filled ” in section 249 of chapter 270 of the Laws of 1931  include all offices to be voted for by the electors of Richmond county. The fifty per cent basis therein stated is not unreasonable or arbitrary and is not an improper exercise of legislative discretion. Young, Kapper, Carswell, Tompkins and Davis, JJ., concur.